         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                      )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )
                                             )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official             )
capacity as Secretary of Health and          )
Human Services,                              )
                                             )
               Defendant.                    )
                                             )

                       DEFENDANT’S RESPONSE TO PLAINTIFFS’
                         BRIEF ON THE BRIEFING SCHEDULE

       In the ordinary case, a Medicare beneficiary can obtain judicial review of a coverage denial

so long as 1) she has exhausted her administrative remedies, 2) her claim satisfies the statutory

amount-in-controversy, and 3) it is not time-barred. Plaintiff Carol Lewis satisfies all three

requirements—though her claim has an air of mootness about it, as she has litigated this issue to

final judgment once already and now refuses to argue collateral estoppel or accept payment. The

Secretary has argued that Plaintiff Douglas Sargent fails the second requirement, because both of

his claims fall short of the minimum amount-in-controversy for judicial review. If this Court

denies class certification, it may never need to reach the merits of these claims: in Mr. Sargent’s

case because the Court lacks jurisdiction, and in Ms. Lewis’s case because she would have no

reason to waive res judicata and refuse payment without the prospect of class litigation.

       With proper representatives, a sufficiently numerous group of fully exhausted, timely

claims that meet the amount-in-controversy can certainly merit class certification. In this case,

that group would be quite small—possibly smaller than 40 claims, and certainly not much larger.

To get to the numbers that plaintiffs suggest, one must conclude that administrative exhaustion
         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 2 of 8



was unnecessary, that a claim of any amount is entitled to judicial review here, and that claims are

timely so long as they accrued on or before December 13, 2012. Most beneficiaries denied

coverage in January 2013 saw their claims expire long ago, but plaintiffs suggest that such denials

for coverage of continuous glucose monitors remain justiciable, whether or not the initial decision

was ever appealed. Much of the parties’ class certification briefing will concern the question of

whether this theory is viable. But, rather than put the issue to the test, plaintiffs would put the cart

before the horse and proceed immediately to the merits of their case. Doing so would severely

prejudice the Secretary for the reasons explained below, and this Court should not allow it.

                                            ARGUMENT

       “One of the recognized problems that arises when dispositive motions are addressed before

class certification motions is that of one-way intervention.” Hyman v. First Union Corp., 982 F.

Supp. 8, 11 (D.D.C. 1997). “By allowing putative class members to wait while the merits of a

claim are decided, these members are given the ability to watch the proceedings without any risk

[that] their individual claims . . . would be precluded by an adverse ruling on the merits.” Id.; see

Costello v. BeavEx, Inc., 810 F.3d 1045, 1058 (7th Cir. 2016).

       That “abusive practice” is exactly what plaintiffs are proposing here. Campbell v. Nat’l

R.R. Passenger Corp., 311 F. Supp. 3d 281, 311 n.5 (D.D.C. 2018). Plaintiffs ask this Court to

determine the merits of their claims before potential class members must decide whether to be

bound by the Court’s judgment. If the Court holds for plaintiffs, then potential class members will

be assured of victory as well. But if the Court holds for the government, only the named plaintiffs

will lose their claims: the potential class members will be free to seek a more favorable forum.1



1
 Plaintiffs’ counsel has also filed a premature motion for summary judgment on behalf of a
putative member of the Lewis class in Olsen v. Azar, No. 19-cv-3814, which is pending before this
Court. Adjudication of that motion on the merits would have the same effect as addressing the
                                                   2
         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 3 of 8



       Such “one-way intervention” was a principle target of the 1966 amendments to Rule 23.

Campbell, 311 F. Supp. 3d at 311 n.5. Before those amendments, “members of the claimed class

could in some situations await . . . final judgment on the merits in order to determine whether

participation would be favorable to their interests.” Am. Pipe & Constr. Co. v. Utah, 414 U.S.

538, 547 (1974). “If . . . a judgment precluded the possibility of a favorable determination, such

putative members of the class who chose not to intervene or join as parties would not be bound by

the judgment.” Id. “This situation . . . aroused considerable criticism upon the ground that it was

unfair to allow members of a class to benefit from a favorable judgment without subjecting

themselves to the binding effect of an unfavorable one.” Id. (discussing “so-called ‘one-way

intervention’”).

       “The 1966 amendments were designed, in part, specifically to mend this perceived defect

in the former Rule and to assure that members of the class would be identified before trial on the

merits and would be bound by all subsequent orders and judgments.” Id. The amendments did so

by adding a requirement that “the district court . . . determine whether a case may be maintained

as a class action ‘[a]s soon as practicable after the commencement of [the] action.’” Curtin v.

United Airlines, Inc., 275 F.3d 88, 92 (D.C. Cir. 2001) (quoting the then-current Fed. R. Civ. P.

23(c)) (brackets in original). Although this requirement was loosened somewhat in 2003, and now

requires determination of class status “[a]t an early practicable time,” Fed. R. Civ. P. 23(c)(1)(A),

the 2003 amendments did “not restore the practice of ‘one-way intervention’ that was rejected by

the 1966 revision of Rule 23.” Fed. R. Civ. P. 23 advisory committee’s notes 2003.




merits before class certification here: it would commit the Court to a substantive outcome in this
case before potential class members had to decide whether to be bound by the Court’s decision.
                                                 3
         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 4 of 8



       To the contrary, “Rule 23 ‘still disfavor[s] one-way intervention’ and counsels against a

court ‘rul[ing] on motions that encroach on the merits of a final decision before class

certification.’” Koehler v. USAA Cas. Ins. Co., 2019 WL 4447623, at *5 (E.D. Pa. Sept. 17, 2019)

(quoting Wallace B. Roderick Revocable Living Trust v. XTO Energy, Inc., 2015 WL 790081, at

*2 (D. Kan. Feb. 25, 2015)) (alterations in original). Indeed, many circuits observe a “rule against

one-way intervention.” Taha v. County of Bucks, 862 F.3d 292, 298 (3d Cir. 2017); Costello, 810

F.3d at 1057 (“The rule against one-way intervention prevents plaintiffs from moving for class

certification after acquiring a favorable ruling on the merits of a claim.”); Gooch v. Life Investors

Ins. Co. of Am., 672 F.3d 402, 432 (6th Cir. 2012) (“The rule against one-way intervention prevents

potential plaintiffs from awaiting merits rulings in a class action before deciding whether to

intervene in that class action.”); see London v. Wal-Mart Stores, Inc. 340 F.3d 1246, 1252–53

(11th Cir. 2003).

       Because one-way intervention prejudices defendants and advantages potential class

members—who gain the option of accepting the Court’s decision or declining to be bound by it—

courts will sometimes decide the merits of a case before class certification if a defendant makes

the request, or otherwise waives its argument against one-way intervention. As the D.C. Circuit

has observed, where “the defendant itself [seeks] an early decision on the merits,” prejudice to the

defendant is obviously no concern. Curtin, 275 F.3d at 92 (noting that “it is often more protective

of the interests of defendants to begin with the issue of class certification, because only a merits

decision made after certification will bind all members of the class”). When the defendant moves

“for summary judgment prior to certification, courts view the defendant as deliberately waiving

the possibility of a victory against the whole class (which would occur if certification were to

precede a defendant’s victory at summary judgment); they therefore permit such motions to go



                                                 4
         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 5 of 8



forward so long as a defendant is willing to waive the ‘protections’ that certification could offer.”

William B. Rubenstein, 3 Newberg on Class Actions § 7:10 (5th ed.); see also Taha, 862 F.3d at

299–300 (defendant waived argument against one-way intervention).

       The “usual order of disposition,” which is “often more efficient and fairer to the parties,”

would have the Court “decide the class question first” and thereby require class members to opt

out or agree to be bound before the Court decides the merits. Curtin, 275 F.3d at 92. But in this

circuit “‘the order of disposition of motions for summary judgement and class certification’ is ‘a

question of discretion for the trial court.’” Campbell, 311 F. Supp. 3d at 311 n.5 (D.D.C. 2018)

(quoting Curtin, 275 F.3d at 92). As discussed above, a court will sometimes, in its discretion,

decide the merits before class certification “where the defendant seeks an early disposition of those

claims.” Curtin, 275 F.3d at 92 (explaining that “a district court does not abuse its discretion by

resolving the merits before considering the question of class certification” in those circumstances);

accord Campbell, 311 F. Supp. 3d at 311 n.5; Fed. R. Civ. P. 23 advisory committee’s notes 2003

(noting that “[t]he party opposing the class may prefer to win dismissal or summary judgment as

to the individual plaintiffs without certification and without binding the class that might have been

certified”). The advisory committee has also suggested that a need for class certification discovery

or time to explore the designation of class counsel are among the “many circumstances” that “may

justify deferring the certification decision.” Fed. R. Civ. P. 23 advisory committee’s notes 2003.

Indeed, this Court has justifiably deferred the certification decision by more than a year to allow

class discovery to proceed. But that is no reason for it now to decide the merits before resolving

the class question—especially as class discovery has concluded.

       Nor do plaintiffs offer any substantial reason for the Court to do so. Their argument on the

subject consists of three obscure sentences which suggest, with no explanation, see ECF No. 58 at



                                                 5
         Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 6 of 8



8, that resolving the merits of plaintiffs’ claims would somehow facilitate additional discovery on

class certification as to Part C beneficiaries—discovery that the Court denied in its most recent

order. See Order of Feb. 25, 2020, ECF No. 57 at 2. It is quite difficult to understand why plaintiffs

might believe that this was so. The question of whether continuous glucose monitors are durable

medical equipment under the Medicare statute and regulations has absolutely nothing to do with

the issues that might prevent Part C beneficiaries from joining any class represented by two

individuals who receive their benefits through Medicare Part B.

       Plaintiffs discuss two such issues in their brief. First, the Medicare statute provides that,

when a Part C beneficiary seeks judicial review of the Secretary’s decision that a Medicare

Advantage organization (i.e., a private insurer) was not required to cover a particular item or

service, “both the individual and the organization shall be entitled to be parties to that judicial

review.” 42 U.S.C. § 1395w-22(g)(5). Plaintiffs suggest that the plain text of the statute “is simply

false” because the Secretary and not the Medicare Advantage organization is the proper defendant

in such cases. ECF No. 58 at 11. Plaintiffs miss the point: the Secretary is the defendant because

his decision is under review, but the Medicare Advantage organization is “entitled to be part[y] to

that judicial review” because it has a financial stake in the outcome of the case. If the beneficiary

prevails, the Medicare Advantage organization (and not the Secretary) pays for coverage. For that

reason, a class action that adjudicated the obligations of Medicare Advantage organizations would,

by the plain language of the Medicare statute, have to afford the large number of affected insurers

an opportunity to participate as parties.

       A second complicating factor is that, while Medicare Advantage organizations must cover

most everything covered by traditional Medicare, they may also cover additional items or services.

When a Part C beneficiary brings a coverage challenge, the analysis therefore proceeds in two



                                                  6
             Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 7 of 8



parts. The first question is whether traditional Medicare would provide coverage. If so, the insurer

generally must do so as well. If not, the second question is whether the insurance contract provides

for coverage in excess of traditional Medicare. If so, the insurer must honor its contract. It is true

that such “supplemental health care benefits” may only be provided with the Secretary’s approval,

although the Medicare statute mandates approval “unless the Secretary determines that including

such supplemental benefits would substantially discourage enrollment . . . with the [Medicare

Advantage] organization.”       42 U.S.C. § 1395w-22(a)(3)(A).        Because Medicare Advantage

organizations may provide different supplemental health care benefits, a Part C coverage case will

not necessarily reach the same result that would be reached under Medicare Part B. That the

Secretary has some role in approving supplemental health care benefits does nothing to change

that fact.

          The Secretary has not sought to prevent plaintiffs from arguing in their class certification

motion that Part C beneficiaries should be class members. The Secretary will respond to any such

arguments if they are presented. All that the Secretary asks here is for the Court to resolve the

issue of class certification first, so that any class members must choose whether to opt out before

knowing the substantive outcome of the case.

                                           CONCLUSION

          For the reasons set forth above, the Court should follow the “usual order of disposition”

and “decide the class question first,” before proceeding to adjudicate the merits of this case.

Curtin, 275 F.3d at 92. Indeed, merits briefing may never be required if class certification is

denied.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                   7
        Case 1:18-cv-02929-RBW Document 60 Filed 03/16/20 Page 8 of 8




                                          MICHELLE BENNETT
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

Date: March 16, 2020                      Counsel for Defendant




                                      8
